Citation Nr: 0933533	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Michael Lopez, Jr., attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to May 1968.  

This appeal arises from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In June 2009, the Veteran was afforded a hearing before the 
undersigned Acting Veterans' Law Judge, who is rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Veteran testified that he is experiencing depression as 
the result of his service-connected diabetes mellitus.  A 
claim for depression as secondary to the service-connected 
diabetes mellitus is inferred and referred to the RO for 
appropriate action.

FINDING OF FACT

Peripheral neuropathy of the bilateral lower extremities, 
hypertension, and tinea pedis, were not caused or aggravated 
by service, or by a service-connected disability.   


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities, 
hypertension, and tinea pedis, were not incurred in or 
aggravated by the Veteran's active military service, or by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for peripheral neuropathy of the bilateral lower extremities, 
hypertension, and tinea pedis.  He argues, in part, that his 
hypertension is secondary to his service-connected diabetes 
mellitus, and that his inservice exposure to Agent Orange may 
be relevant to his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including hypertension, 
and organic diseases of the nervous system, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's claim was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran's discharge (DD Form 214) indicates that he 
served in the Marine Corps, and that his awards include the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  
Service in Vietnam has previously been conceded by the RO.  
Therefore, duty in the Republic of Vietnam is shown for the 
purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show treatment 
for tinea pedis, hypertension, or peripheral neuropathy 
symptoms.  The Veteran's separation examination report, dated 
in May 1968, shows that his heart, feet, skin, lower 
extremities, and neurological condition, were clinically 
evaluated as normal, and that his blood pressure was 110/84.   

As for the post-service medical evidence, it consists of a VA 
and non-VA reports, dated between 1985 and 2006.  This 
evidence shows that the Veteran was diagnosed with tinea 
pedis in 1987, and that he was diagnosed with hypertension, 
and neurological disorders that include diabetic 
polyneuropathy, and sensory-motor polyneuropathy, in 2004 or 
later.  

A letter from a VA physician (Dr. S.R.S.), dated in March 
2006, indicates that the Veteran is a participant in the 
Agent Orange Registry Program, and that he has been found to 
have diabetes mellitus type 2, sensory motor polyneuropathy 
with features of demyelination and axonal degeneration, 
essential hypertension, and tinea pedis.  The Board notes 
that when read in context, there is nothing in this letter to 
indicate that the physician intended to assert that there was 
a nexus between any of the diagnosed disorders and the 
Veteran's service, to include as due to exposure to Agent 
Orange.  

A VA examination report, dated in April 2006, shows the 
following: the examiner stated that the Veteran's C-file had 
been reviewed; the Veteran has a history of diabetes 
mellitus, and hypertension, beginning in 2004; he is on 
medication for his diabetes, and it is stable; there are no 
cardiac or neurovascular symptoms related to diabetes; an 
associated electormyogram/nerve conduction velocity (EMG/NCV) 
test notes diabetic sensory-motor polyneuropathy; there are 
symptoms of peripheral neuropathy related to diabetes; there 
are no symptoms of diabetic neuropathy; the diagnosis was 
sensory-motor polyneuropathy; the Veteran's sensory-motor 
polyneuropathy is not a complication of his diabetes, and is 
less likely than not secondary to his diabetes; the Veteran's 
hypertension is not a complication of his diabetes, and it 
was not worsened or increased by his diabetes.  With regard 
to sensory-motor polyneuropathy, the examiner stated that the 
Veteran was diagnosed with diabetes in 2004, and that 
neuropathy as a secondary complication of diabetes occurs 
after several years of the diagnosis.  In addition, the 
examiner stated that a recent evaluation showed that the 
Veteran does not have evidence of microangiopathy, that he 
was recently found not to have diabetic retinopathy, and that 
there was no evidence of albuminuria.  The examiner concluded 
that, "polyneuropathy is multifactorial but in this case, it 
is less likely than not secondary to DM (diabetes 
mellitus)."  He further indicated that the Veteran's 
sensory-motor polyneuropathy was not worsened or increased by 
diabetes.  

A decision of the Social Security Administration (SSA), dated 
in April 2006, indicates that the Veteran was determined to 
be disabled as of January 2006, that his primary diagnosis 
was diabetic neuropathy, and his secondary diagnosis was 
"disorders of the back (discogenic and degenerative)."  The 
SSA's decision is accompanied by VA and non-VA reports, dated 
between 2004 and 2006.  

With regard to the claim for peripheral neuropathy of the 
bilateral lower extremities, the Board finds that a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  The Veteran was not treated for neuropathy of a 
lower extremity during service, nor is an organic disease of 
the nervous system involving the lower extremities shown to 
have been manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. § 3.307, 3.309.  
The earliest medical evidence of peripheral neuropathy of a 
lower extremity is dated in 2005.  This is a period of 
approximately 37 years following separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000).  In addition, (apart from a statement 
from a physician at the Orthopaedic Surgeons Associates 
(OSA), dated in October 2005, discussed infra), there is no 
competent medical evidence to show that peripheral neuropathy 
of a lower extremity is related to service, or to a service-
connected disability.  In this regard, the April 2006 VA 
examination report shows that the examiner concluded that the 
Veteran's correct diagnosis was sensory-motor polyneuropathy, 
and that it was not worsened or increased by his service-
connected diabetes mellitus.  The examiner indicated that the 
Veteran's medical files had been reviewed, and this report is 
considered to be highly probative evidence against the claim.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  In the VA report, 
the physician provided a detailed rationale for his 
conclusion, to include citation to laboratory studies.  The 
Board further points out that the VA examiner's conclusion, 
that the Veteran's correct diagnosis is sensory-motor 
polyneuropathy, is consistent with several notations in OSA 
reports, to include the diagnosis in an August 2005 
electrodiagnostic study.  The VA examiner's conclusion as to 
the Veteran's correct diagnosis is also consistent with the 
diagnosis listed in the March 2006 letter from Dr. S.R.S.  
Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the cover 
sheet of the SSA's decision, which indicates that the Veteran 
has a primary diagnosis of diabetic neuropathy.  However, the 
underlying medical evidence has previously been discussed, 
and it does not show that he has neuropathy associated with 
his diabetes.  

The Board has also considered a statement from a physician at 
OSA, dated in October 2005, which indicates that the Veteran 
has polyneuropathy associated with diabetes ("diabetic 
polyneuropathy"), and notes that, "I explained that it is 
possible that significant exposure to Agent Orange could 
result in a neural pathology such as neuropathy.  However, in 
his case, it would be difficult to separate this from a 
relationship to the diabetes mellitus."  

The probative value of this statement is reduced by the fact 
that it is not shown to have been based on a review of the 
Veteran's C- file, or any other detailed and reliable 
history.  Prejean.  In addition, it is speculative in its 
terms (i.e., noting a "possible" association).  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility, 
however.  See 38 C.F.R. § 3.102 (2008); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In contrast to the VA examination 
report, it is not accompanied by an explanation or discussion 
of the Veteran's medical history, to include a discussion of 
the period of time between the onset of diabetes (which the 
medical evidence shows was first diagnosed in 2004) and the 
onset of neuropathy.  Furthermore, the OSA report was 
associated with the C-file at the time of the VA examination 
in April 2006, and the VA examiner clearly did not find it 
persuasive.  The OSA report is therefore afforded 
insufficiently probative value to warrant a grant of the 
claim, to include on the basis of exposure to Agent Orange.  
Combee.  

Finally, although the Veteran is shown to have served in 
Vietnam, and is therefore presumed to have been exposed to 
Agent Orange, the Veteran is not shown to have been diagnosed 
with acute or subacute peripheral neuropathy, and the 
applicable law does not include sensory-motor polyneuropathy 
as a condition for which presumptive service connection may 
be granted on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.    

With regard to the claim for hypertension, and the 
possibility of direct or presumptive service connection, the 
Board finds that a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  The Veteran was not treated 
for hypertension during service, nor is hypertension shown to 
have been manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. § 3.307, 3.309.  
The earliest medical evidence of hypertension is dated in 
2004.  This is a period of approximately 36 years following 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent medical evidence 
to show that hypertension is related to service, or to a 
service-connected disability.  In this regard, the only 
competent opinion is found in a VA examination report, dated 
in April 2006.  In this report, the examiner concluded that 
the Veteran's hypertension was not worsened or increased by 
his service-connected diabetes mellitus.  Finally, although 
the Veteran is shown to have served in Vietnam, and is 
therefore presumed to have been exposed to Agent Orange, 
there is no competent evidence to show that hypertension was 
caused by such exposure, Combee, and the applicable law does 
not include hypertension as a condition for which presumptive 
service connection may be granted on this basis.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for tinea pedis, the Board finds 
that a chronic condition is not shown during service.  See 38 
C.F.R. § 3.303.  The Veteran was not treated for tinea pedis 
during service, nor was tinea pedis noted in his May 1968 
separation examination report.  In addition, there is no 
competent medical evidence to show that tinea pedis is 
related to service, and the earliest medical evidence of 
tinea pedis is dated in 1987, with no subsequent diagnosis of 
record until the March 2006 report from Dr. S.R.S.  
Therefore, even assuming that tinea pedis is currently shown, 
the earliest evidence of tinea pedis comes approximately 19 
years following separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  There is no competent medical evidence 
to show that tinea pedis is related to service, or to a 
service-connected disability.  Finally, although the Veteran 
is shown to have served in Vietnam, and is therefore presumed 
to have been exposed to Agent Orange, there is no competent 
evidence to show that tinea pedis was caused by such 
exposure, Combee, and the applicable law does not include 
tinea pedis as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

In summary, the evidence does not show that the Veteran has 
peripheral neuropathy of the bilateral lower extremities, 
hypertension, or tinea pedis, that is related to his service, 
the Board finds that the service and post-service record 
(overall) provides evidence against these claims), 
outweighing the appellant's statements, and the Board finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
peripheral neuropathy of the bilateral lower extremities, 
hypertension, and tinea pedis, were caused by service, and/or 
that they were caused or aggravated by a service-connected 
disability.  In this case, the Veteran's service treatment 
records do not show treatment for any of the claimed 
conditions.  There is no competent evidence to show that any 
of the claimed disabilities were caused or aggravated by 
service, or by a service-connected disability.  In this 
regard, the SSA's cover sheet and the OSA reports have been 
discussed, and they have been afforded insufficient probative 
value to warrant a grant of any of the claims.  As such the 
service treatment reports, and the medical evidence, outweigh 
the Veteran's contentions that he has the claimed conditions 
that are related to his service, or to service-connected 
disability.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2006 (all claims), July 2006 
(tinea pedis), and October 2006 (peripheral neuropathy).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (in March 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  

With regard to the claims for peripheral neuropathy, and 
hypertension, the Veteran has been afforded VA examinations, 
and etiological opinions have been obtained.    

With regard to the claim for tinea pedis, the Veteran has not 
been afforded an examination, and an etiological opinion has 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Veteran was not treated for tinea pedis 
during service, and there is no competent evidence to show 
that this condition is related to his service.  The earliest 
medical evidence of this condition is dated in 1987, many 
years after separation from service.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.  

Service connection for hypertension is denied. 

Service connection for tinea pedis is denied. 


____________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


